
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 209
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 9, 2009
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Recognizing the 30th anniversary of the
		  Iranian hostage crisis, during which 52 United States citizens were held
		  hostage for 444 days from November 4, 1979, to January 20, 1981, and for other
		  purposes.
	
	
		Whereas, in the face of internal political upheaval in
			 Iran, the United States Government maintained a diplomatic presence in Tehran
			 following the fall of Shah Mohammed Reza Pahlavi in January 1979, and sought to
			 engage the new provisional government of Prime Minister Mehdi Bazargan;
		Whereas, on November 4, 1979, Iranian militants scaled the
			 walls of the United States Embassy in Tehran and took 63 United States citizens
			 and diplomats hostage;
		Whereas three more United States citizens were taken
			 prisoner at the Iranian Foreign Ministry, for a total of 66 hostages;
		Whereas the occupiers bound and blindfolded the embassy
			 staff and military personnel and paraded them in front of photographers;
		Whereas a total of 52 United States citizens were held
			 hostage for 444 days until January 20, 1981, in isolated and under
			 psychologically intimidating and onerous conditions;
		Whereas Iranian militants violated the principle of
			 diplomatic immunity and United States sovereignty;
		Whereas Ayatollah Khomeini endorsed the
			 seizure of the United States Embassy and detention of United States hostages
			 and toppled the Bazargan government, instructing that no Iranian officials hold
			 discussions with United States representatives;
		Whereas the Soviet Union vetoed United States initiatives
			 at the United Nations Security Council to impose collective economic sanctions
			 on Iran;
		Whereas the United States broke off diplomatic relations
			 with Iran on April 7, 1980, following unsuccessful diplomatic efforts to free
			 the hostages;
		Whereas, on April 24, 1980, the United States launched
			 Operation Eagle Claw, a high-risk rescue operation to free the hostages;
		Whereas the rescue mission was aborted when three
			 helicopters malfunctioned;
		Whereas the following United States military personnel
			 from the all-volunteer Joint Special Operations Group lost their lives and
			 three more were injured in the Great Salt Desert near Tabas, Iran, on April 25,
			 1980, in the aborted attempt to rescue the United States hostages—
			(1)Capt. Richard L. Bakke, 34, Long Beach, CA,
			 Air Force;
			(2)Sgt. John D.
			 Harvey, 21, Roanoke, VA, Marine Corps;
			(3)Cpl. George N.
			 Holmes, Jr., 22 Pine Bluff, AR, Marine Corps;
			(4)Staff Sgt. Dewey
			 L. Johnson, 32, Jacksonville, NC, Marine Corps;
			(5)Capt. Harold L.
			 Lewis, 35, Mansfield, CT, Air Force;
			(6)Tech. Sgt. Joel C.
			 Mayo, 34, Bonifay, FL, Air Force;
			(7)Capt. Lynn D.
			 McIntosh, 33, Valdosta, GA, Air Force; and
			(8)Capt. Charles T.
			 McMillan II, 28, Corrytown, TN, Air Force;
			Whereas the Algerian Government brokered a January 19,
			 1981, agreement between Iran and the United States, to which the United States
			 agreed, under duress, resulting in the release of the hostages on January 20,
			 1981;
		Whereas President Reagan asked former President Carter to
			 welcome the released hostages at Rhein-Mein Air Base; and
		Whereas the Iranian Government’s commemoration of the 30th
			 anniversary of the Iranian hostage crisis was met with street protests against
			 the repressive Iranian regime: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the 30th anniversary of the
			 Iranian hostage crisis, during which 52 United States citizens were held
			 hostage for 444 days;
			(2)honors the
			 sacrifice and service of the United States diplomats and military personnel
			 held hostage and servicemen who lost their lives and were wounded in a valiant
			 attempt to free the United States hostages;
			(3)in recognition of
			 this sacrifice, hopes that the people of the United States and Iran may embark
			 on a new relationship that fully reflects their most noble aspirations for life
			 and liberty;
			(4)expresses its
			 support for all Iranian citizens who embrace the values of freedom, human
			 rights, civil liberties, and rule of law; and
			(5)urges the
			 Secretary of State to make every effort to assist United States citizens held
			 hostage in Iran at any time during the period beginning on November 4, 1979,
			 and ending on January 20, 1981, and their survivors in matters of compensation
			 related to such citizens’ detention.
			
	
		
			Passed the House of
			 Representatives November 7, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
